Citation Nr: 1801104	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for subarachnoid hemorrhage, post-operative residuals for AV malformation (AVM).

2. Entitlement to service connection for AVM.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to January 1962 and from November 1966 to June 1967.

This appeal arose to the Board of Veterans Affairs (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran appeared before the Undersigned Veterans Law Judge (VLJ) in November 2017. The transcript of the hearing is associated with the record.

The Veteran previously applied for service connection for AVM; the Veteran has since submitted new and material evidence demonstrating a connection between AVM and service.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 1967 and December 1999 rating decisions, the RO denied entitlement to service connection for AVM, and the Veteran did not appeal this decision.

2. Evidence received since those rating decisions relates to the basis for the prior denial.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran's AVM was aggravated beyond the natural progression of the disease due to the Veteran's service.


CONCLUSIONS OF LAW

1. The December 1967 and December 1999 rating decisions that denied entitlement to service connection for AVM is final. 

2. Evidence received since the December 1967 and December 1999 rating decisions with regard to entitlement to service connection for AVM is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for prostate cancer.

3. The criteria to establish service connection for AVM are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for AVM. For the following reasons, the Board finds service connection granted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

The Veteran contends that he is entitled to service connection for AVM, a condition existing prior to the Veteran's service. The record reveals that the Veteran suffers from AVM which was aggravated beyond the natural progression of the disease due to the Veteran's service. The Veteran's treating physician stated that the heavy lifting and exertion the Veteran underwent while in service caused his condition to transition from dormant to symptomatic and result in an aneurysm two months after the Veteran left service. Accordingly, the Veteran fulfills the criteria necessary for service connection for a pre-existing condition, and service connection is granted.


ORDER

The application to reopen the claim for entitlement to service connection for AVM is granted.

Service connection for AVM is granted.


REMAND

The Veteran contends that he is entitled to service connection for headaches, secondary to his AVM. The Board finds a remand necessary before adjudication because the Veteran has not yet received an examination to determine whether or not the Veteran's headaches are a condition separate from his AVM and, if they are, whether or not his AVM causes or aggravates his headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an examination to determine whether the Veteran suffers from a headache condition separate from his AVM and, if he does, whether it is more or less likely (50 percent probability or greater) that the Veteran's headaches are caused by or aggravated by his AVM.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


